Response on rehearing by
Chief-Justice Hobson:
In the petition for rehearing counsel insist that the court did not. correctly state, in the opinion the ground on which an affirmance of the judgment was asked; that their position was not that this was a devise that failed, hut that their position was that the conditions precedent named in the ninth clause of the will gave only the potential possibility of a legacy arising thereunder; and that these conditions having not been fulfilled, there was never any such status-at law under this clause as constituted a legacy in fact. In other words, they say that the clause of the will as to Joseph Schroeder made a conditional gift, depending for its ripening into a legacy upon conditions precedent that had to happen before it could have any existence as a legacy, and that, therefore, the twelfth or residuary clause of the will became effective just as if the ninth clause had never had a place in the instrument, when Joseph' Schroeder died before the testatrix without being restored to his right mind. We so under*312stood tlie position of counsel on tlie original hearing, but it seems to us that the language of the statute (Ky. Stat., 1903, sec. 4843) is too broad to admit of this construction. The words are, “which shall fail or be void or otherwise incapable of taking effect.” If the word “fail” only were used, there would be more ground for the position of counsel, but we must presume that when the Legislature, added the words “or be void or otherwise incapable of taking effect” they contemplated not only the failure of a legacy given absolutely, and without condition, but intended to lay down the rule that should obtain in all cases where the devise is void, or ■otherwise incapable of taking effect. When Joseph Schroed'er died insane in the lifetime of the testatrix, the devise to him became void or otherwise incapable of taking effect, according to the ordinary sense of these words. The statute is not to be strictly construed, but, on the contrary, is to be liberally construed with a view to promote its objects. Kentucky Statutes, 1903, section 400. The Legislature obviously intended by the statute to change the common-law rule, and the broad language employed covers conditional devises no less than those which are absolute where the devisee dies in the lifetime of the testator.
Petition overruled.